DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Following amendment on 11/15/2021, claims 1-3, 5-6, 8-10, 12-20 are pending in this application. 
Priority
Following receipt of PCT form RO159 from parent PCT application (PCT/CN2018/087922) right of foreign priority to CN201710367037.1 has been restored.  
Allowable Subject Matter
Claims 1-3, 5-6, 8-10, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 3 are directed towards a laser therapeutic apparatus for spinal repair. Examiner has noted inventions like that of Schenker (US 20140188197 A1) as example of a similar device. In reviewing the prior art examiner notes differences in the present invention, specifically, regarding the construction of the connection elements of the implanted adjacent optical fibers with pressure sensors disposed to determine the displacement of the fiber ends and thereby alert that an issue with the implant has occurred. Following this amendment to the claims and remarks filed 11/15/2021 the claims have been found to be in allowance. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792      

/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        10 March 2022